 NEWSPAPER & MAIL DELIVERERS' UNIONNewspaper & Mail Deliverers' Union of New York &Vicinity and New York Times Newspaper Divisionof the New York Times Co. and New York Mailers'Union No. 6New York Mailers' Union No. 6 and New York TimesNewspaper Division of the New York Times Co.and Newspaper & Mail Deliverers' Union of NewYork & Vicinity. Cases 2-CD-598 and 2-CD-599January 28, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by New York Times NewspaperDivision of The New York Times Co., herein calledthe Employer or the Times, alleging that Newspaper& Mail Deliverers' Union of New York & Vicinity,herein called the Drivers, and New York Mailers'Union No. 6, herein called the Mailers, have violatedSection 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held beforeHearing Officer James Wasserman on August 29 andSeptember 12, 1979.' All parties appeared and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this proceeding, theBoard make the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, with its principal place of business in NewYork City, New York, is engaged in the business ofpublishing The New York Times, a morning daily andSunday newspaper of general circulation. During thepast year, the Employer purchased goods from outsidethe State having a value of $50,000. The parties alsostipulated, and we find, that the Employer is engagedAll dates herein are 1979.The "status quo" arbitrator is provided for in the collective-bargainingagreement between the Employer and the Mailers. His decision provides for247 NLRB No. 80in commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Newspaper& Mail Deliverers' Union of New York & Vicinity andNew York Mailers' Union No. 6 are labor organiza-tions within the meaning of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeIn January the Employer began printing newspa-pers for national and suburban distribution at itsCarlstadt, New Jersey, facility. After the newspapersare printed, they are moved along conveyor belts,known as press tying lines (PTL), stacked, wrapped,tied in bundles, and ejected onto minirailroad cars.They are ejected from the PTL by the bundle entrydevice (BED). The bundles are then automaticallyloaded on delivery trucks. The entire distributionsystem is automated. However, two employees areassigned to each PTL. One monitors the tyingmachine and the other is stationed at the BED. Thelatter insures that the bundles are correctly positionedon the conveyor, and can stop the PTL and the BEDby pressing a button at his station.On all "runs" designated for national or suburbancirculation, an employee represented by the Mailers isstationed at the tying machine and an employeerepresented by the Drivers is stationed at the BED.However, on June 13 the Employer began printingnewspapers for city distribution, at which time itassigned employees represented by the Drivers to bothstations. The Mailers filed a grievance contending thatduring city runs an employee it represents should be atthe BED station in order to push the control buttonswhich stop the BED and the PTL. The grievance waspresented to the "status quo" arbitrator' who directedthat an employee represented by the Mailers remain atthe tying machine, which conformed with the practiceon national and suburban runs. Thereafter, bothUnions informed the Employer that they would strikeif the work were not assigned to members theyrepresented. The Employer, on June 14, filed8(b)(4)(D) charges alleging that the Mailers and theDrivers had threatened to strike in order that thedisputed work be assigned to employees representedby them.an immediate, but temporary, resolution of the grievance. The Drivers wasnot a party to the status quo arbitration proceeding.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Work in DisputeThe work in dispute is the operation of an auxiliarycontrol panel located at the bundle entry device duringthe distribution of newspapers for city circulation atthe Employer's Carlstadt, New Jersey, facility.C. The Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to employees represented by theDrivers in accordance with the collective-bargainingagreement, efficiency and economy, and area practice.The Drivers points to the collective-bargaining agree-ment, industry practice, safety and skill, shop condi-tions, and the effects of automation in support of itsclaim for the disputed work. The Mailers contendsthat the work in dispute should be assigned toemployees it represents in accordance with the Em-ployer's practice at its facility at 43d Street in NewYork City and the collective-bargaining agreement.D. Applicability of the StatuteThe parties stipulated, and we find, that on June 13the Mailers president, McDonald, warned the Timesthat it would engage in a work stoppage unless thework in dispute was assigned to employees it repre-sented. Also on June 13, the Drivers president,LaChance, threatened the Times with similar actionunless the disputed work was assigned to employees itrepresented.On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there is noagreed-upon method for the voluntary adjustment ofthe dispute within the meaning of Section 10(k) of theAct. Accordingly, we find that this dispute is properlybefore the Board for determination.E. Merits of the Dispute1. Collective-bargaining agreementsBoth Unions have collective-bargaining agreementswith the Employer. The Mailers agreement is silent asto the work in dispute. The Drivers collective-bargain-ing agreement, however, states that the Drivers hasexclusive jurisdiction of the PTLs on all city circula-tion runs. The PTL is defined as the area beginningafter the newspapers are stacked and continuingthrough the bundle entry device. Additionally, negoti-ators for the Drivers and the Employer testified thatthis section was added to the Drivers agreement toprevent employees represented by the Mailers beingstationed on the PTLs during city circulation runs.We therefore find that this factor favors those employ-ees represented by the Drivers.2. Company and industry practiceAll parties agree that, on city runs, bundlednewspapers must be handled by employees representedby the Drivers. However, the Mailers primary claimfor the disputed work is based on the practice at theTimes' 43d Street facility. There, on city runs, anemployee represented by the Mailers is stationed alongthe conveyor belt to count the bundles and insure thatthe correct number is deflected to the delivery trucks.The employee distributes the bundles by manipulatingdeflectors which are located along the conveyor belt.In effect, the Mailers is arguing that this function isanalogous to operating the switch located at the BEDstation in Carlstadt and, therefore, an employeerepresented by the Mailers should be assigned to thatstation. We do not agree. At the Carlstadt facility thedistribution of the newspapers is entirely automated.The bundles are automatically ejected onto the mini-railroad cars and the correct number taken to thedelivery truck. While the control panel at the BEDstation does, in the broadest sense, "control" the PTL,it in no way controls the distribution of the newspa-pers, which is preprogramed.We find, as contended by the Drivers, and notdisputed by the Mailers, that the company and areapractice is for employees represented by the Drivers tohandle bundled newspapers on city circulation runs.Stopping the PTL at the Carlstadt facility is onlyancillary to handling the bundles. We find, therefore,that this factor favors those employees represented bythe Drivers.3. Economy and efficiency of operationAs indicated earlier, if the Mailers prevails it willrequire an additional employee at the BED stationsolely to stop the PTL when directed to do so by anemployee represented by the Drivers. The order tostop the PTL would only be given if the BED wasfunctioning improperly or the employee representedby the Drivers felt it was necessary in order to safelyclear a jam. The operation, as contemplated by theEmployer, assigns the responsibility for stopping thePTL to the same employee who is responsible forseeing that the bundles are correctly positioned on thePTL. And that employee is represented by theDrivers.Based on the foregoing, we find that the factor ofefficiency of operation favors those employees repre-sented by the Drivers.610 NEWSPAPER & MAIL DELIVERERS' UNION4. Employer preferenceThe Employer assigned the work of operating theauxiliary control panel to employees represented bythe Drivers, and prefers they be awarded the work.This factor favors an award to employees representedby the Drivers.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors, we conclude that employ-ees who are represented by Newspaper & MailDeliverers' Union of New York & Vicinity are entitledto perform the work in dispute. We reach thisconclusion relying on the Employer's preference andassignment, the collective-bargaining agreements,company and industry practice, and efficiency ofoperation. In making this determination, we areawarding the work in question to employees who arerepresented by Newspaper & Mail Deliverers' Unionof New York & Vicinity, but not to that Union or itsmembers. The present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of New York Times NewspaperDivision of The New York Times Co. who arerepresented by Newspaper & Mail Deliverers' Unionof New York & Vicinity are entitled to perform thework of operating the auxiliary control panel duringthe distribution of newspapers, destined for citycirculation, at the Employer's Carlstadt, New Jersey,facility.2. New York Mailers' Union No. 6 is not entitled,by means proscribed by Section 8(b)(4)(D) of the Act,to force or require New York Times NewspaperDivision of The New York Times Co. to assign thedisputed work to employees represented by that labororganization.3. Within 10 days from the date of this Decision andDetermination of Dispute, New York Mailers' UnionNo. 6 shall notify the Regional Director for Region 2,in writing, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the above determi-nation.611